Exhibit 10.1
SECOND AMENDMENT
TO TULSA REFINERY INTERCONNECTS TERM SHEET
This Amendment to Tulsa Refinery Interconnects Term Sheet (this “Amendment”)
amends that certain Tulsa Refinery Interconnects Term Sheet, dated as of
August 9, 2010 (as amended on December 31, 2010, the “Term Sheet”), between
Holly Refining & Marketing-Tulsa, LLC (“Holly Tulsa”) and HEP Tulsa LLC (“HEP
Tulsa”) regarding the construction of facilities by HEP Tulsa at Holly Tulsa’s
refinery in Tulsa, Oklahoma (the “Tulsa Refinery”), including facilities and
pipelines to interconnect the Western and Eastern complexes of the Tulsa
Refinery.
The terms of our understanding in principle as set forth in the Term Sheet are
hereby modified and amended as follows:
1. The date “March 31, 2011” in the last sentence under the heading
“Reimbursement” of the Term Sheet is hereby deleted in its entirety and replaced
with “December 31, 2011”.
This Amendment is hereby intended to amend the Term Sheet.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed this 31st day of March, 2011.

          HOLLY REFINING & MARKETING — TULSA LLC
      By:   Holly Refining & Marketing Company, its sole member            
By:   /s/ David L. Lamp         David L. Lamp        President        HEP TULSA
LLC
      By:   /s/ David G. Blair         David G. Blair         President       

[Signature Page to Second Amendment To Tulsa Refinery Interconnects Term Sheet]

 